            Case 2:19-cr-00314-APG-EJY Document 78 Filed 07/27/21 Page 1 of 4



1    Dustin R. Marcello, Esq.
     Nevada bar No. 10134
2
     PITARO & FUMO, CHTD.
3    601 Las Vegas Boulevard, South
     Las Vegas, Nevada 89101
4    (702) 474-7554 Fax (702) 474-4210
5
     Email: ozzie.fumolaw@gmail.com
     Attorney for Defendant – WILLIAM ADAMS
6

7
                                   UNITED STATES DISTRICT COURT
8                                       DISTRICT OF NEVADA
                                                ***
9

10

11
     UNITED STATES OF AMERICA,           )
                                         )
12               Plaintiff,              )
                                         )
13
     v.                                  ) CASE NO.: 2:19-CR-314-APG-EJY
14                                       )
     WILLIAM ADAMS,                      )
15                                       )
                                         )
16
                 Defendant.              )
17   ___________________________________)
            STIPULATION AND ORDER TO CONTINUE SENTENCING HEARING
18
            IT IS HEREBY STIPULATED AND AGREED by and between DUSTIN R.
19
     MARCELLO, ESQ., Counsel for Defendant WILLIAM ADAMS and BRIAN WHANG,
20
     Assistant United States Attorney, that the Sentencing Hearing currently scheduled for July 28,
21
     2021, at 2:00 p.m., be vacated and reset or a date and time convenient to the court, but no earlier
22
     than 30 days.
23
            This Stipulation is entered into for the following reasons:
24

25           1. Counsel for defendant has spoken to defendant and he has no objection to the request

26               of continuance.
27
             2. Defendant is in custody in Pahrump.
28
             3. Counsel has spoken to AUSA WHANG and he does not oppose to the continuance.
                                                     -1-
         Case 2:19-cr-00314-APG-EJY Document 78 Filed 07/27/21 Page 2 of 4



1          4. Defense Counsel was recently appointed in June and needs additional time to go
2
              over issues that needs to be resolved prior to sentencing.
3
           5. Denial of this request for continuance could result in a miscarriage justice.
4

5
           6. For all the above-stated reasons, the ends of justice would best be served by a

6             continuance of the Sentencing Hearing until a date and time convenient to the court.
7         This is the first request for continuance filed herein.
8
                 DATED: July 13, 2021
9

10

11

12   /S/ Dustin R. Marcello, Esq.                /S/ Brian Whang, Esq.
     DUSTIN R. MARCELLO, ESQ.                    BRIAN WHANG, ESQ.
13
     601 LAS VEGAS BOULEVARD, S                  ASSISTANT UNITED STATES ATTORNEY
14   LAS VEGAS, NEVADA 89101                     501 LAS VEGAS BOULEVARD SOUTH. #1100
     ATTORNEY FOR THE DEFENDANT                  LAS VEGAS, NEVADA 89101
15   WILLIAM ADAMS                               ATTORNEY FOR UNITED STATES OF
                                                 AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    -2-
            Case 2:19-cr-00314-APG-EJY Document 78 Filed 07/27/21 Page 3 of 4



1    Dustin R. Marcello, Esq.
     Nevada bar No. 10134
2
     PITARO & FUMO, CHTD.
3    601 Las Vegas Boulevard, South
     Las Vegas, Nevada 89101
4    (702) 474-7554 Fax (702) 474-4210
5
     Email: ozzie.fumolaw@gmail.com
     Attorney for Defendant – WILLIAM ADAMS
6

7
                                      UNITED STATES DISTRICT COURT
8                                          DISTRICT OF NEVADA
                                                   ***
9

10

11
     UNITED STATES OF AMERICA,           )
                                         )
12               Plaintiff,              )
                                         )
13
     v.                                  )                    CASE NO.: 2:19-CR-314-APG-EJY
14                                       )
     WILLIAM ADAMS,                      )
15                                       )
                                         )
16
                 Defendant.              )
17   ___________________________________)

18

19                                           FINDINGS OF FACT

20           Based on the pending Stipulation of counsel, and good cause appearing therefore, the

21
     Court finds:
            This Stipulation is entered into for the following reasons:
22

23           1. Counsel for defendant has spoken to defendant and he has no objection to the request

24                  of continuance.
25
             2. Defendant is in custody in Pahrump.
26
             3. Counsel has spoken to AUSA WHANG and he does not oppose to the continuance.
27

28
             4. Defense Counsel was recently appointed in June and needs additional time to go

                    over issues that needs to be resolved prior to sentencing.
                                                        -3-
            Case 2:19-cr-00314-APG-EJY Document 78 Filed 07/27/21 Page 4 of 4



1                5. Denial of this request for continuance could result in a miscarriage justice.
2
                 6. For all the above-stated reasons, the ends of justice would best be served by a
3
                    continuance of the Sentencing Hearing until a date and time convenient to the court.
4

5
                This is the first request for continuance filed herein.

6

7                                           CONCLUSIONS OF LAW
8
                Denial of this request for continuance would deny the parties herein the opportunity
9
     to effectively and thoroughly prepare for Sentencing Hearing.
10
                Additionally, denial of this request for continuance could result in a miscarriage of
11
     justice.
12

13                                                    ORDER

14

15              IT IS HEREBY ORDERED that the Sentencing Hearing currently scheduled for July 28,

16   2021, at 2:00 p.m., be continued to the 31st day of August, 2021 at 2:30 p.m. in Courtroom 6C.
17

18

19              DATED this 27th day of July, 2021.

20

21                                                     ________________________________________
                                                       U.S. DISTRICT JUDGE
22

23

24

25

26

27

28


                                                          -4-
